Case 1:20-cv-03055-TOR   ECF No. 1   filed 04/29/20   PageID.1 Page 1 of 4


                                                                         FILED IN THE
                                                                     U.S. DISTRICT COURT
                                                               EASTERN DISTRICT OF WASHINGTON



                                                                Apr 29, 2020
                                                                    SEAN F. MCAVOY, CLERK




                                            1:20-CV-3055-TOR
Case 1:20-cv-03055-TOR   ECF No. 1   filed 04/29/20   PageID.2 Page 2 of 4
Case 1:20-cv-03055-TOR   ECF No. 1   filed 04/29/20   PageID.3 Page 3 of 4
Case 1:20-cv-03055-TOR   ECF No. 1   filed 04/29/20   PageID.4 Page 4 of 4
